Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 30 September 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 30. September 1804

After an interval of considerable anxiety, arising from the lapse of time, since I had heard from my dearest friend, I was at length at once confirmed in my apprehensions, and in some sort relieved from their alarm by your letter of the 14th: which however I did not receive untill the Evening before last—The Washington Post Mark on the cover was dated the 15th: but, I had sent into Boston to enquire expressly at the Post-Office there for letters, as late as the 26th: when there were none—I am glad however that at last some of my concern is removed, though by the certainty that all was not unfounded—It is a heavy affliction to find our poor child so frequently and so severely assailed with dangerous illness; and this misfortune is aggravated by the consideration that your excessive tenderness overpowers the delicacy of your Constitution, and brings on such violent attacks upon yourself—It is perhaps impossible to square our conduct in such cases to the dictates of cool reason—But let it be your continual reflection, that duty, and virtue, the happiness of ourselves and our friends requires that we should use the strongest exertions to controul the impulse of our own feelings, to moderate those emotions which we cannot suppress, and to be prepared with resignation for those dispensations of Providence, which for wise though mysterious purposes, chastises us, for our own good.
The loss of children is unquestionably among the cruellest calamities to which our calamitous race is subject—But it is what all who have children to lose must expect, for it is what very few of them escape. Now although events are so very little within our guidance or direction, it behooves us to be the more watchful and attentive to preserve that empire over ourselves which is in our own power—To sink under evils whatever they may be is a proof of weakness—To sink under evils, common to the greatest part of the world, and which the rest of the world suffer without sinking under them, is a proof of uncommon weakness, and what a generous spirit should disdain.
These remarks you will perhaps think much easier for theory than for practice—But if they are true we ought to strive and put them in practice—Honest and earnest endeavours are seldom without some success—They are reflections necessary both for you and me, since our child has such infirm and precarious health—At the same time let us always hope for the best—The first and second year of every child’s life, is almost always a period of continual danger, and this operation of teething, is not critical to our children alone—The most dangerous season for him I fondly flatter myself is past—Your own illness I impute altogether to your extreme anxiety for him, and please myself with the anticipation that before this, you are perfectly recovered.
I was yesterday with my father at Cambridge, to attend the last melancholy tribute of respect, to the remains of Mr: Willard the President of the College—It is but six weeks since he was the principal performer in solemnities of the same nature for Dr: Howard, of which I wrote you at the time—Mr: Willard died, absent from home—At New-Bedford; on his return from a tour he had been making during the vacation at College after the annual Commencement—An Eulogy on his character was delivered by Mr: Webber, one of the Professors, and a procession, preceded by the Students of the College, attended the mortal part of this excellent man to its last home.
You will see that the Spanish Marquis, has given great offence to our friend Jackson, by a very courteous attempt to make him subservient to his present political purposes. Jackson appears not to be well versed in the profundities of diplomatic skill; and not at all to understand the art of filing down corruption into patriotism—It is however possible, that he may have given the Marquis’s proposals a Construction different from what was intended—He might only mean to obtain a vehicle for popular negotiation against the present Administration, among the federalists, such as he formerly used against their predecessors, with his worthy friends of that day.—He was somewhat indiscreet indeed in talking about political intolerance, and an Administration which he would not call a Government, to a person, so much of a stranger to him as Jackson—
I have not yet positively determined, whether I shall take the water passage, from Newport or New-Bedford to New-York, or shall go by land—Though at present I incline to the latter, as being least exposed to delays of wind and weather—My purpose still is to take my departure in three weeks from to-morrow—But I am apprehensive I shall not have an opportunity to send round a trunk by Water—for since the owner of the Alert has sold her, and broken up his business, I do not find there is any vessel that plies between Boston, and Georgetown or Alexandria.
We are all well here; and God grant that this may find you all so.—Mr: Cranch is still confined, but better than when I wrote you last—Mrs: Norton’s son Thomas has been dangerously ill with a dysentary, but is recovering.
Ever affectionately yours.
